Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 1 of 250 Pageid#:
                                   1671
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 2 of 250 Pageid#:
                                   1672
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 3 of 250 Pageid#:
                                   1673
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 4 of 250 Pageid#:
                                   1674
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 5 of 250 Pageid#:
                                   1675
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 6 of 250 Pageid#:
                                   1676
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 7 of 250 Pageid#:
                                   1677
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 8 of 250 Pageid#:
                                   1678
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 9 of 250 Pageid#:
                                   1679
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 10 of 250 Pageid#:
                                    1680
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 11 of 250 Pageid#:
                                    1681
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 12 of 250 Pageid#:
                                    1682
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 13 of 250 Pageid#:
                                    1683
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 14 of 250 Pageid#:
                                    1684
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 15 of 250 Pageid#:
                                    1685
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 16 of 250 Pageid#:
                                    1686
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 17 of 250 Pageid#:
                                    1687
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 18 of 250 Pageid#:
                                    1688
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 19 of 250 Pageid#:
                                    1689
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 20 of 250 Pageid#:
                                    1690
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 21 of 250 Pageid#:
                                    1691
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 22 of 250 Pageid#:
                                    1692
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 23 of 250 Pageid#:
                                    1693
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 24 of 250 Pageid#:
                                    1694
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 25 of 250 Pageid#:
                                    1695
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 26 of 250 Pageid#:
                                    1696
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 27 of 250 Pageid#:
                                    1697
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 28 of 250 Pageid#:
                                    1698
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 29 of 250 Pageid#:
                                    1699
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 30 of 250 Pageid#:
                                    1700
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 31 of 250 Pageid#:
                                    1701
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 32 of 250 Pageid#:
                                    1702
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 33 of 250 Pageid#:
                                    1703
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 34 of 250 Pageid#:
                                    1704
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 35 of 250 Pageid#:
                                    1705
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 36 of 250 Pageid#:
                                    1706
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 37 of 250 Pageid#:
                                    1707
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 38 of 250 Pageid#:
                                    1708
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 39 of 250 Pageid#:
                                    1709
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 40 of 250 Pageid#:
                                    1710
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 41 of 250 Pageid#:
                                    1711
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 42 of 250 Pageid#:
                                    1712
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 43 of 250 Pageid#:
                                    1713
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 44 of 250 Pageid#:
                                    1714
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 45 of 250 Pageid#:
                                    1715
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 46 of 250 Pageid#:
                                    1716
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 47 of 250 Pageid#:
                                    1717
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 48 of 250 Pageid#:
                                    1718
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 49 of 250 Pageid#:
                                    1719
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 50 of 250 Pageid#:
                                    1720
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 51 of 250 Pageid#:
                                    1721
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 52 of 250 Pageid#:
                                    1722
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 53 of 250 Pageid#:
                                    1723
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 54 of 250 Pageid#:
                                    1724
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 55 of 250 Pageid#:
                                    1725
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 56 of 250 Pageid#:
                                    1726
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 57 of 250 Pageid#:
                                    1727
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 58 of 250 Pageid#:
                                    1728
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 59 of 250 Pageid#:
                                    1729
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 60 of 250 Pageid#:
                                    1730
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 61 of 250 Pageid#:
                                    1731
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 62 of 250 Pageid#:
                                    1732
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 63 of 250 Pageid#:
                                    1733
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 64 of 250 Pageid#:
                                    1734
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 65 of 250 Pageid#:
                                    1735
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 66 of 250 Pageid#:
                                    1736
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 67 of 250 Pageid#:
                                    1737
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 68 of 250 Pageid#:
                                    1738
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 69 of 250 Pageid#:
                                    1739
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 70 of 250 Pageid#:
                                    1740
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 71 of 250 Pageid#:
                                    1741
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 72 of 250 Pageid#:
                                    1742
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 73 of 250 Pageid#:
                                    1743
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 74 of 250 Pageid#:
                                    1744
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 75 of 250 Pageid#:
                                    1745
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 76 of 250 Pageid#:
                                    1746
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 77 of 250 Pageid#:
                                    1747
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 78 of 250 Pageid#:
                                    1748
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 79 of 250 Pageid#:
                                    1749
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 80 of 250 Pageid#:
                                    1750
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 81 of 250 Pageid#:
                                    1751
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 82 of 250 Pageid#:
                                    1752
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 83 of 250 Pageid#:
                                    1753
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 84 of 250 Pageid#:
                                    1754
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 85 of 250 Pageid#:
                                    1755
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 86 of 250 Pageid#:
                                    1756
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 87 of 250 Pageid#:
                                    1757
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 88 of 250 Pageid#:
                                    1758
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 89 of 250 Pageid#:
                                    1759
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 90 of 250 Pageid#:
                                    1760
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 91 of 250 Pageid#:
                                    1761
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 92 of 250 Pageid#:
                                    1762
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 93 of 250 Pageid#:
                                    1763
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 94 of 250 Pageid#:
                                    1764
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 95 of 250 Pageid#:
                                    1765
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 96 of 250 Pageid#:
                                    1766
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 97 of 250 Pageid#:
                                    1767
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 98 of 250 Pageid#:
                                    1768
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 99 of 250 Pageid#:
                                    1769
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 100 of 250 Pageid#:
                                    1770
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 101 of 250 Pageid#:
                                    1771
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 102 of 250 Pageid#:
                                    1772
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 103 of 250 Pageid#:
                                    1773
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 104 of 250 Pageid#:
                                    1774
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 105 of 250 Pageid#:
                                    1775
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 106 of 250 Pageid#:
                                    1776
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 107 of 250 Pageid#:
                                    1777
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 108 of 250 Pageid#:
                                    1778
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 109 of 250 Pageid#:
                                    1779
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 110 of 250 Pageid#:
                                    1780
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 111 of 250 Pageid#:
                                    1781
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 112 of 250 Pageid#:
                                    1782
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 113 of 250 Pageid#:
                                    1783
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 114 of 250 Pageid#:
                                    1784
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 115 of 250 Pageid#:
                                    1785
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 116 of 250 Pageid#:
                                    1786
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 117 of 250 Pageid#:
                                    1787
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 118 of 250 Pageid#:
                                    1788
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 119 of 250 Pageid#:
                                    1789
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 120 of 250 Pageid#:
                                    1790
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 121 of 250 Pageid#:
                                    1791
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 122 of 250 Pageid#:
                                    1792
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 123 of 250 Pageid#:
                                    1793
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 124 of 250 Pageid#:
                                    1794
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 125 of 250 Pageid#:
                                    1795
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 126 of 250 Pageid#:
                                    1796
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 127 of 250 Pageid#:
                                    1797
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 128 of 250 Pageid#:
                                    1798
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 129 of 250 Pageid#:
                                    1799
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 130 of 250 Pageid#:
                                    1800
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 131 of 250 Pageid#:
                                    1801
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 132 of 250 Pageid#:
                                    1802
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 133 of 250 Pageid#:
                                    1803
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 134 of 250 Pageid#:
                                    1804
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 135 of 250 Pageid#:
                                    1805
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 136 of 250 Pageid#:
                                    1806
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 137 of 250 Pageid#:
                                    1807
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 138 of 250 Pageid#:
                                    1808
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 139 of 250 Pageid#:
                                    1809
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 140 of 250 Pageid#:
                                    1810
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 141 of 250 Pageid#:
                                    1811
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 142 of 250 Pageid#:
                                    1812
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 143 of 250 Pageid#:
                                    1813
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 144 of 250 Pageid#:
                                    1814
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 145 of 250 Pageid#:
                                    1815
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 146 of 250 Pageid#:
                                    1816
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 147 of 250 Pageid#:
                                    1817
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 148 of 250 Pageid#:
                                    1818
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 149 of 250 Pageid#:
                                    1819
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 150 of 250 Pageid#:
                                    1820
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 151 of 250 Pageid#:
                                    1821
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 152 of 250 Pageid#:
                                    1822
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 153 of 250 Pageid#:
                                    1823
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 154 of 250 Pageid#:
                                    1824
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 155 of 250 Pageid#:
                                    1825
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 156 of 250 Pageid#:
                                    1826
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 157 of 250 Pageid#:
                                    1827
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 158 of 250 Pageid#:
                                    1828
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 159 of 250 Pageid#:
                                    1829
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 160 of 250 Pageid#:
                                    1830
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 161 of 250 Pageid#:
                                    1831
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 162 of 250 Pageid#:
                                    1832
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 163 of 250 Pageid#:
                                    1833
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 164 of 250 Pageid#:
                                    1834
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 165 of 250 Pageid#:
                                    1835
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 166 of 250 Pageid#:
                                    1836
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 167 of 250 Pageid#:
                                    1837
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 168 of 250 Pageid#:
                                    1838
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 169 of 250 Pageid#:
                                    1839
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 170 of 250 Pageid#:
                                    1840
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 171 of 250 Pageid#:
                                    1841
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 172 of 250 Pageid#:
                                    1842
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 173 of 250 Pageid#:
                                    1843
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 174 of 250 Pageid#:
                                    1844
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 175 of 250 Pageid#:
                                    1845
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 176 of 250 Pageid#:
                                    1846
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 177 of 250 Pageid#:
                                    1847
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 178 of 250 Pageid#:
                                    1848
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 179 of 250 Pageid#:
                                    1849
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 180 of 250 Pageid#:
                                    1850
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 181 of 250 Pageid#:
                                    1851
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 182 of 250 Pageid#:
                                    1852
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 183 of 250 Pageid#:
                                    1853
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 184 of 250 Pageid#:
                                    1854
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 185 of 250 Pageid#:
                                    1855
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 186 of 250 Pageid#:
                                    1856
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 187 of 250 Pageid#:
                                    1857
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 188 of 250 Pageid#:
                                    1858
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 189 of 250 Pageid#:
                                    1859
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 190 of 250 Pageid#:
                                    1860
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 191 of 250 Pageid#:
                                    1861
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 192 of 250 Pageid#:
                                    1862
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 193 of 250 Pageid#:
                                    1863
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 194 of 250 Pageid#:
                                    1864
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 195 of 250 Pageid#:
                                    1865
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 196 of 250 Pageid#:
                                    1866
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 197 of 250 Pageid#:
                                    1867
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 198 of 250 Pageid#:
                                    1868
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 199 of 250 Pageid#:
                                    1869
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 200 of 250 Pageid#:
                                    1870
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 201 of 250 Pageid#:
                                    1871
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 202 of 250 Pageid#:
                                    1872
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 203 of 250 Pageid#:
                                    1873
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 204 of 250 Pageid#:
                                    1874
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 205 of 250 Pageid#:
                                    1875
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 206 of 250 Pageid#:
                                    1876
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 207 of 250 Pageid#:
                                    1877
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 208 of 250 Pageid#:
                                    1878
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 209 of 250 Pageid#:
                                    1879
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 210 of 250 Pageid#:
                                    1880
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 211 of 250 Pageid#:
                                    1881
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 212 of 250 Pageid#:
                                    1882
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 213 of 250 Pageid#:
                                    1883
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 214 of 250 Pageid#:
                                    1884
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 215 of 250 Pageid#:
                                    1885
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 216 of 250 Pageid#:
                                    1886
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 217 of 250 Pageid#:
                                    1887
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 218 of 250 Pageid#:
                                    1888
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 219 of 250 Pageid#:
                                    1889
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 220 of 250 Pageid#:
                                    1890
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 221 of 250 Pageid#:
                                    1891
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 222 of 250 Pageid#:
                                    1892
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 223 of 250 Pageid#:
                                    1893
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 224 of 250 Pageid#:
                                    1894
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 225 of 250 Pageid#:
                                    1895
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 226 of 250 Pageid#:
                                    1896
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 227 of 250 Pageid#:
                                    1897
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 228 of 250 Pageid#:
                                    1898
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 229 of 250 Pageid#:
                                    1899
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 230 of 250 Pageid#:
                                    1900
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 231 of 250 Pageid#:
                                    1901
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 232 of 250 Pageid#:
                                    1902
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 233 of 250 Pageid#:
                                    1903
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 234 of 250 Pageid#:
                                    1904
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 235 of 250 Pageid#:
                                    1905
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 236 of 250 Pageid#:
                                    1906
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 237 of 250 Pageid#:
                                    1907
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 238 of 250 Pageid#:
                                    1908
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 239 of 250 Pageid#:
                                    1909
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 240 of 250 Pageid#:
                                    1910
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 241 of 250 Pageid#:
                                    1911
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 242 of 250 Pageid#:
                                    1912
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 243 of 250 Pageid#:
                                    1913
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 244 of 250 Pageid#:
                                    1914
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 245 of 250 Pageid#:
                                    1915
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 246 of 250 Pageid#:
                                    1916
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 247 of 250 Pageid#:
                                    1917
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 248 of 250 Pageid#:
                                    1918
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 249 of 250 Pageid#:
                                    1919
Case 1:18-cv-00031-MFU-PMS Document 72-7 Filed 04/24/19 Page 250 of 250 Pageid#:
                                    1920
